Exhibit 10.7

 

THIS AGREEMENT IS SUBJECT TO ARBITRATION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of the 14th day of April 2014, by and between Sizmek Inc., a Delaware
corporation, its subsidiaries, affiliates, successors and assigns (collectively,
the “Corporation”), and Neil Nguyen (“Executive”).

 

WHEREAS, the Corporation and Executive desire to enter into an employment
relationship on the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
promises hereinafter contained, do hereby agree as follows:

 

1.             Employment.  The Corporation hereby employs Executive in the
initial capacity and title set forth below; and Executive hereby accepts
employment by the Corporation, on the terms and conditions hereinafter set
forth.

 

2.             Title and Duties.  Executive’s job title shall be President and
Chief Executive Officer.  During the term of Executive’s employment, Executive’s
principal duties and responsibilities shall be as are customarily associated
with such position, and Executive shall perform such additional services and
duties for the Corporation and its subsidiaries consistent with Executive’s
position as the Board of Directors of the Corporation (the “Board”) may from
time to time designate.  Executive agrees to hold such offices as may be
assigned to him from time to time by the Corporation, reasonably consistent with
his then position, and to devote substantially all of his full time, energies
and best efforts to the performance thereof to the exclusion of all other
business activities, except any other activities as the Corporation may consent
to in writing.

 

3.             Employment Term.  The term of Executive’s employment hereunder
shall begin on the effective date hereof and continue thereafter until
terminated by the Corporation upon written notice to Executive, until terminated
by Executive pursuant to Section 15, or as otherwise provided in Section 15
hereof, whichever event shall occur first.

 

4.             Salary and Additional Compensation.  As compensation for the
services to be rendered by Executive to the Corporation pursuant to this
Agreement, Executive shall be paid the following compensation and other
benefits, which compensation and benefits may be paid or provided by the
Corporation or Sizmek Technologies, Inc., its wholly-owned subsidiary:

 

(a)           Base Salary:  Salary shall be payable in equal bimonthly
installments in arrears, or otherwise in accordance with the Corporation’s
then-standard payroll practices.  Executive shall be paid an annual salary of
$500,000, which shall be reviewed annually, and subject to increase (but not
decrease) by the Corporation from time to time (“Base Salary”).

 

(b)           Annual Incentive Compensation:  In addition to Executive’s Base
Salary, Executive will be eligible to receive additional compensation as set
forth in Schedule 1 of this Agreement, which includes but is not limited to an
Annual Incentive (as defined in Schedule 1), with Executive’s eligibility for
any such additional compensation dependent upon his assent to the terms of this
Agreement, as well as his execution of this Agreement.

 

(c)           Stock Incentive Plans:  In addition to Executive’s Base Salary,
and Executive’s Annual Incentive, Executive shall be eligible to participate in
the Corporation’s stock incentive plans,

 

1

--------------------------------------------------------------------------------


 

including through the issuance of Long-Term Incentive Awards (as defined below),
subject to approval of the Compensation Committee (or other applicable
committee) of the Board of Directors of the Corporation, and subject to any
limitation as may be provided by applicable law or regulation.

 

(d)           Employee Benefit Plans:  Executive shall be eligible to
participate, to the extent he may be eligible in accordance with the terms of
any such plans, and to the extent employees at his level are eligible for any
such plans, in any profit sharing, retirement, insurance, health or other
employee benefit plan maintained by the Corporation.

 

(e)           Financial Planning Assistance.  Executive shall be eligible to
receive reimbursement from the Corporation for financial planning services, up
to a maximum annual reimbursement of $15,000.

 

(f)            Relocation: To the extent Executive is relocated on behalf of the
Corporation, as further outlined in Section 15(c) below, Executive shall be
eligible for relocation assistance to the same extent as other senior
executives.

 

5.             Life Insurance.  The Corporation, in its discretion, may apply
for and procure in its own name and for its own benefit, life insurance on the
life of Executive in any amount or amounts considered advisable by the
Corporation during the term of Executive’s employment, and Executive shall
submit to any medical or other examination and execute and deliver any
application or other instruction in writing, reasonably necessary to effectuate
such insurance.

 

6.             Expenses.  During the term of his employment, the Corporation
shall reimburse Executive in accordance with the Corporation’s policies and
procedures for all proper expenses incurred by Executive in the performance of
Executive’s duties hereunder, regardless of where incurred.

 

7.             Vacations and Leave.  Executive shall be entitled to vacation
benefits in accordance with the Corporation’s vacation policy, but in no event
less than four weeks of paid vacation per year, to be accrued in accordance with
the Corporation’s vacation policy in effect from time to time, and such
additional leave time as is customarily granted to the other executive officers
of the Corporation.

 

8.             Non-Disclosure of Confidential Information.  For purposes of this
Agreement, “Confidential Information” shall mean any trade secret, confidential,
proprietary, or non-public information and materials concerning the Corporation
and/or its clients, whether such information  or materials are memorized,
memorialized in any manner, in hard copy, electronic, or other form, or that
qualifies as confidential, restricted, or for internal use only pursuant to
Corporation guidelines or the Employee Handbook; the Corporation’s products,
business strategies, know-how designs, formulas, processes, and methods;
research; marketing; pricing; business relationships; software, software code
and other technologies; forecasts; margins; confidential information of other
employees; plans and proposals; client information (including but not limited to
lists of clients, client names, contact information, personal data or
identifying numbers; financial data; historical information; preferences and
strategies, as well as any compilations of same); and any other non-public,
technical, non-technical, or business information, whether written or oral. 
Executive acknowledges that the Corporation maintains much of its Confidential
Information on its secured network and that the Confidential Information
provides a competitive advantage to the Corporation.  The term “Confidential
Information” does not include information that (a) has become known to the
public generally through no fault of Executive, or (b) the Corporation regularly
provides to third parties without restriction on use or disclosure.

 

To assist Executive in the performance of his duties, the Corporation agrees to
provide and shall provide Executive with Confidential Information and materials
as a result of his signing this Agreement,

 

2

--------------------------------------------------------------------------------


 

with such Confidential Information being in addition to any such information
Executive received from the Corporation prior to signing this Agreement. 
Executive acknowledges that he is receiving other good and valuable
consideration, the adequacy of which Executive hereby expressly acknowledges.

 

Due to the sensitive nature of this Confidential Information, Executive
acknowledges that the Corporation has legitimate business and competitive
interests and legal rights to require non-disclosure of the Confidential
Information to other companies and/or individuals and to require that the
Confidential Information be used only for the Corporation’s benefit and, in the
event of a client, the Confidential Information’s intended use.  Executive
agrees that he will not at any time, either during or after his employment by
the Corporation (except as authorized by the Corporation), divulge or disclose,
directly or indirectly, to any person, firm, association or corporation other
than bona fide employees of the Corporation or use for Executive’s own benefit,
gain or otherwise, Confidential Information, unless compelled to do so by
subpoena, judicial process or other governmental proceeding.  In the event
Executive is compelled to make such disclosure, he will promptly provide written
notice to the Corporation.

 

Executive, in the course of his employment for the Corporation, may disclose
Confidential Information to legal counsel or those providing accounting
services, financial services, venture capital services and similar professional
services to the Corporation where there is a legitimate business need.

 

Executive also recognizes that the Corporation may receive from third parties,
including customers, vendors, and business associates, their confidential or
proprietary information subject to a duty on the Corporation’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes.  Executive agrees to hold all such information in the strictest
confidence and not to disclose it to any person, firm, or corporation or to use
it except as necessary in carrying out Executive’s work for the Corporation
consistent with the Corporation’s agreement with the third party that provided
the confidential and proprietary information.

 

Executive represents that Executive’s employment by the Corporation does not and
will not breach any agreement between Executive and any former employer,
including any non-compete agreement or any agreement to keep in confidence or
refrain from using information acquired by Executive prior to Executive’s
employment by the Corporation. During Executive’s employment by the Corporation,
Executive agrees that Executive will not violate any non-solicitation agreements
Executive entered into with any former employer or third party, nor will
Executive bring onto the premises of the Corporation or use any unpublished
documents or any property belonging to any former employer or other third party,
in violation of any lawful agreements with that former employer or third party.

 

9.           Agreement Not to Compete With the Corporation.   In order to
protect the Corporation’s Confidential Information, and the Corporation’s
business goodwill and competitive position, and in exchange for the Corporation
providing Executive the consideration set forth herein, Executive agrees that
during his employment with the Corporation, and for a period of 12 months
following the termination of his relationship with the Corporation for any
reason, Executive shall not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, engage or
participate in any business that is in competition in any manner whatsoever with
the business of the Corporation.  For purposes of Sections 9 and 10, the terms
“competition,” “compete” or “competing” mean engaging in the same or
substantially similar business as (1) the Corporation’s or any of its
Affiliates’ business of online ad serving and campaign management, including
display, video, mobile and rich media, (2) any trading business that is fully
integrated and packaged with an online ad serving and

 

3

--------------------------------------------------------------------------------


 

campaign management business, or any business providing a buy side real time
bidding system connected to an ad management platform or providing solutions or
services for outsourced media buying using a real time bidding system, or
(3) any business providing solutions and services such as those provided by
Peer39, Inc. in any manner whatsoever (other than as a passive investor),
including without limitation, as a proprietor, partner, investor, shareholder,
director, officer, employee, consultant, independent contractor, or otherwise. 
“Affiliate” is defined as any legal entity that, directly or indirectly through
one more intermediaries, controls, is controlled by, or is under the common
control of the Corporation.

 

Executive acknowledges that the Corporation conducts its business on a worldwide
basis, and that the restrictions contained in this Agreement are reasonable and
necessary to the extent they are deemed to apply to any location in which the
Corporation conducts business or conducted business during the period of
Executive’s employment.

 

10.          Agreement Not to Solicit the Corporation’s Customers.   In order to
protect the Corporation’s Confidential Information, and the Corporation’s
business goodwill and competitive position, and in exchange for the Corporation
providing Executive the consideration set forth herein, Executive agrees that,
for a period of 12 months following the termination of his relationship with the
Corporation for any reason, he shall not, either directly or indirectly, use the
Corporation’s Confidential Information to call on, service, solicit, or accept
competing business from the Corporation’s customers or prospective customers
whom or which Executive, within the previous two (2) years, had or made contact
with, in any form whatsoever, regarding the Corporation’s business.  Executive
further agrees that he shall not assist any other person or entity in such a
solicitation using the Corporation’s Confidential Information.

 

11.          Agreement Not to Recruit Other Employees.  In order to protect the
Corporation’s Confidential Information, and the Corporation’s business goodwill
and competitive position, and in exchange for the Corporation providing
Executive the consideration set forth herein, Executive agrees that during his
employment with the Corporation and for a period of 12 months following the end
of Executive’s employment with the Corporation for any reason, he shall not,
either directly or indirectly, call on, recruit, solicit, or induce any
employee, contractor or officer of the Corporation whom Executive had contact
with in the course of his employment with the Corporation to terminate his
relationship with the Corporation, and will not assist any other person or
entity in such a solicitation.  Executive further agrees that he will not
discuss, by any means whatsoever, with any such employee, contractor or officer
of the Corporation the termination of such individual’s relationship with the
Corporation, during the time period set forth above.

 

12.          Reasonableness of and Remedies for Breach of Executive’s Covenants
of Non-Disclosure and Non-Competition.  Executive has carefully read and
considered the provisions of Sections 8, 9, 10, 11 and 14, and, having done so,
agrees and acknowledges that the foregoing restrictions limit his ability to
engage in competition in the geographic region and during the period provided
for above.  Executive expressly warrants and represents that these restrictions
with respect to time, geographic territory, and scope of activity are reasonable
and necessary to protect the trade secrets of the Corporation and its parent or
subsidiary corporations, officers, directors, shareholders and other employees,
the Confidential Information the Corporation has agreed to provide to Executive,
and the Corporation’s business goodwill and competitive position.

 

(a)           In the event that, notwithstanding the foregoing, any of the
provisions of Sections 8, 9, 10, 11 and 14 shall be held to be invalid or
unenforceable, the remaining provisions thereof shall nevertheless continue to
be valid and enforceable as though the invalid or unenforceable parts had not

 

4

--------------------------------------------------------------------------------


 

been included therein.  In the event that any provision of Sections 8, 9, 10, 11
and 14 shall be declared by a court of competent jurisdiction to exceed the
maximum restrictiveness such court deems reasonable and enforceable, the time
period and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

 

(b)           In the event of a breach of any of the covenants in Sections 8, 9,
10, 11 and 14, the Corporation shall have the right to seek monetary damages for
any such breach.  In addition, in the event of a breach or threatened breach of
any of the covenants in Sections 8, 9, 10, 11 and 14, the Corporation shall have
the right to seek equitable relief, including specific performance by means of
an injunction against Executive or against Executive’s partners, agents,
representatives, servants, employers, employees, and/or any and all persons
acting directly or indirectly by or with him, to prevent or restrain any such
breach.

 

13.          Notice to Subsequent Employer.  While the restrictive covenants
described in Sections 8, 9, 10, 11 and 14 are in effect, Executive agrees to
advise all future employers and business partners of the restrictions and
obligations contained in this Agreement.  Executive further authorizes the
Corporation to notify others of said restrictions, including customers of the
Corporation and Executive’s future employers and business partners. 
Notification of customers or Executive’s future employers or business partners
of the terms of this Agreement shall not give rise to any claim in tort or
contract against the Corporation by Executive, provided such notification is
determined by the Corporation in good faith to be reasonably necessary for the
Corporation to protect its Confidential Information, or to prevent the violation
of any covenant not to compete, or violation of the prohibition of solicitation
of customers or employees of the Corporation by Executive.

 

14.          Inventions.  Attached hereto as Exhibit A is a list describing all
inventions, original works of authorship, developments, improvements and trade
secrets which were made by Executive prior to his employment with the
Corporation (“Prior Inventions”), which belong to Executive, which relate to the
Corporation’s proposed business, products, or research and development, and
which are not assigned to the Corporation hereunder; or, if no such list is
attached, Executive represented that there are no such Prior Inventions.  If in
the course of Executive’s employment with the Corporation, Executive
incorporates into a Corporation product, process or machine a Prior Invention
owned by Executive or in which Executive has an interest, the Corporation is
hereby granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use or sell such Prior
Invention as part of or in connection with such product, process or machine.

 

Executive agrees that he will promptly make full written disclosure to the
Corporation, will hold in trust for the sole right and benefit of the
Corporation, and hereby assign to the Corporation, or its designee, all
Executive’s right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which Executive solely or jointly conceives or develops or reduces to
practice, during the period of time Executive is in the employ of the
Corporation (collectively referred to as “Inventions”).  Executive agrees to
assist the Corporation, or its designee, at the Corporation’s sole expense,
including but not limited to reasonable attorney’s fees, if any, incurred by
Executive, in every proper way to secure the Corporation’s rights in the
Inventions and any copyrights, patents, or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Corporation of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Corporation shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Corporation the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, or other intellectual property rights relating thereto. 
Executive further agrees that his obligation

 

5

--------------------------------------------------------------------------------


 

to execute or cause to be executed, when it is in his power to do so, any such
instrument or papers shall continue after the termination of this Agreement.

 

15.          Termination; Notice of Termination.  Employment of Executive under
this Agreement may/will be terminated:

 

(a)           By Executive’s death.

 

(b)           If Executive is “Totally Disabled.”  For the purposes of this
Agreement, Executive will be totally disabled if he is “totally disabled” as
defined in and for the period necessary to qualify for benefits under any
disability income insurance policy and any replacement policy or policies
covering Executive and Executive has been declared to be totally disabled by the
insurer.  Notwithstanding the foregoing, Executive shall be deemed “totally
disabled” if he is unable to perform his duties hereunder for any consecutive 90
day period or for any 180 days during a 360 day period.

 

(c)           By voluntary resignation of Executive, whether or not for Good
Reason.  For purposes of this Agreement, the term “Good Reason” shall mean a
termination of the Executive’s employment hereunder if any of the following
events occur without the Executive’s express written consent: (i) the assignment
to Executive of duties inconsistent with the title of Chief Executive Officer
and President, the removal of the Executive from such office or any reduction in
title or any reduction (other than a de minimis reduction) in the current scope,
or degradation (other than a de minimis degradation) of, Executive’s current job
responsibilities, duties or functions or material reduction in his support
staff; (ii) the material reduction of Executive’s then-current Base Salary or
target Annual Incentive; (iii) the relocation of Executive’s principal place of
employment to a location more than 20 miles from Executive’s then-current
principal place of employment, or the transfer of Executive’s principal place of
employment to a place other than the Corporation’s Irving, Texas offices
(excepting reasonable travel on the Corporation’s business); provided that a
relocation to Austin, Texas or within 20 miles thereof shall not constitute Good
Reason; or (iv) any material breach by the Corporation or any of its
subsidiaries of this Agreement.  Executive must provide written notice to the
Corporation of the occurrence of any of the foregoing events or conditions
without Executive’s written consent within 90 days of the occurrence of such
event.  The Corporation or any successor or affiliate shall have a period of 30
days to cure such event or condition after receipt of written notice of such
event from Executive.  Any voluntary termination of employment for “Good Reason”
following such 30-day cure period must occur no later than the date that is six
months following the initial occurrence of one of the foregoing events or
conditions without Executive’s written consent.

 

(d)           By the dissolution and liquidation of the Corporation (other than
as part of a reorganization, merger, consolidation or sale of all or
substantially all of the assets of the Corporation whereby the business of the
Corporation is continued).

 

(e)           By the Corporation for Cause.  This Agreement and Executive’s
employment with the Corporation may be terminated for Cause at any time.  For
purposes of this Agreement, “Cause” shall mean only the following:  (i) a
conviction of or a plea of guilty or nolo contendre by Executive to a non-motor
vehicle felony or an act of fraud, embezzlement or theft or other criminal
conduct against the Corporation; (ii) habitual neglect of Executive’s material
duties or failure by Executive to perform or observe any substantial lawful
obligation of such employment that is not remedied within 30 days after written
notice thereof from  the Board; or (iii) any material breach by the Executive of
this Agreement.  Should Executive dispute whether he was terminated for Cause,
then the Corporation and the Executive shall enter immediately into binding
arbitration pursuant to Section 23.

 

(f)            By the Corporation at any time without Cause.

 

6

--------------------------------------------------------------------------------


 

(g)           Any termination of Executive’s employment shall be communicated by
a written “Notice of Termination.”  Such notice shall indicate a specific
termination provision in this Agreement which is relied upon, recite the facts
and circumstances claimed to provide the basis for such termination, if
applicable and specify the date of termination, which shall not pre-date such
notice.  In addition, (i) if such Notice of Termination is submitted by
Executive, the date of termination specified in such Notice of Termination shall
not be earlier than 60 days following the date of such Notice of Termination,
and (ii) if such Notice of Termination is submitted by the Corporation in
connection with a termination of Executive’s employment without Cause pursuant
to Section 15(f), the date of termination specified in such Notice of
Termination shall not be earlier than 60 days following the date of such Notice
of Termination.  As used in the Agreement, “Date of Termination” shall mean the
date of termination specified in the Notice of Termination; provided, however,
that if Executive ceases to perform his duties hereunder following the delivery
of a Notice of Termination by Executive or the Corporation but before the date
of termination specified therein, “Date of Termination” shall mean the date
Executive ceases to perform his duties hereunder.

 

16.        Payments Upon Termination.  Payments to Executive upon termination
shall be limited to the following:

 

(a)           If Executive is terminated due to (i) voluntary resignation
pursuant to Section 15(c) other than for Good Reason, (ii) dissolution and
liquidation of the Corporation pursuant to Section 15(d) other than in
conjunction with a Change in Control, or (iii) for Cause pursuant to
Section 15(e), Executive shall be entitled to (A) all arrearages of Base Salary
through the Date of Termination, payable on the Date of Termination, (B) any
accrued but unused vacation through the Date of Termination, payable on the Date
of Termination, (C) any Annual Incentive earned but not paid prior to the Date
of Termination, payable in a lump sum payment on the date on which Annual
Incentives for the calendar year to which such Annual Incentive relates are paid
to the Corporation’s executive officers generally, but in all events such
payment shall be made no later than  March 15 of the calendar year following the
calendar year in which the Date of Termination occurs, plus (D) all other
benefits, if any, under any group retirement plan, health benefits plan or other
group benefit plan maintained by the Corporation or its subsidiaries and any
reimbursement of expenses pursuant to Section 6 to which Executive may be
entitled pursuant to the terms of such plans or agreements at the time of
Executive’s Date of Termination  payable in accordance with the applicable plans
and the Corporation’s customary policies as in effect from time to time
(collectively, the “Accrued Obligations”), but shall not be entitled to further
compensation.

 

(b)           If Executive is terminated due to death or Total Disability
pursuant to Section 15(a) or 15(b), respectively, Executive shall be entitled
to:

 

(i)            the Accrued Obligations;

 

(ii)           payment of an amount equal to any Annual Incentive to which
Executive would have been entitled to receive for the calendar year in which
Executive’s Date of Termination occurs had Executive remained employed by the
Corporation pursuant to this Agreement, which Annual Incentive shall be
determined by the Board or the Compensation Committee thereof based on the
Corporation’s performance for such calendar year and in accordance with the
terms of the applicable Annual Incentive program for such calendar year, payable
in a lump sum payment on the date on which Annual Incentives for the calendar
year in which the Date of Termination occurs are paid to the Corporation’s
executive officers generally, but in all events such payment shall be made no
later than March 15 of the calendar year following the calendar year in which
the Date of Termination occurs; and

 

7

--------------------------------------------------------------------------------


 

(iii)          (A)          the vesting and/or exercisability of each of
Executive’s outstanding Long-Term Incentive Awards (as defined below) (other
than Performance Awards (as defined below)) shall be accelerated, with such
acceleration to be effective as of Executive’s Date of Termination; and

 

(B)          unless otherwise provided in any agreement evidencing a Performance
Award, with respect to each outstanding Performance Award held by Executive as
of his Date of Termination, Executive (or his estate, if applicable) shall
remain eligible to vest in such portion of the Performance Award as is
attributable to the performance period(s) then-underway and scheduled to
terminate on or prior to December 31 of the calendar year during which
Executive’s Date of Termination occurs (the “Current Performance Period(s)”) in
accordance with the terms of such Performance Award based on actual performance
relative to the performance goals applicable to the Current Performance
Period(s), which vesting and, if applicable, settlement shall be effective on
the last day of the Current Performance Period(s) (or such other vesting and/or
settlement date as may be provided in the agreement evidencing the Performance
Award); provided, however, that in no event shall the vesting and, if
applicable, settlement of such Award be effective later than March 15 of the
calendar year following the calendar year in which Executive’s Date of
Termination occurs. Any unvested portion of an outstanding Performance Award
that is not eligible to vest based on the Current Performance Period(s) shall
terminate as of Executive’s Date of Termination except as otherwise provided in
any of the Corporation’s plan(s) and/or the award agreements under which any of
Executive’s Long-Term Incentive Awards were granted.

 

Nothing in this Section 16(b)(iii) shall be construed to limit any more
favorable vesting applicable to Executive’s Long-Term Incentive Awards in the
Corporation’s plan(s) and/or the award agreements under which the Long-Term
Incentive Awards were granted.  The foregoing provisions are hereby deemed to be
a part of each Long-Term Incentive Award and, unless expressly superseded by the
terms of any agreement evidencing a Performance Award, to supersede any less
favorable provision in any agreement or plan regarding such Long-Term Incentive
Award.  For purposes of this Agreement, “Long-Term Incentive Awards” means all
stock options, restricted stock, restricted stock units and such other long-term
incentive awards granted pursuant to the Corporation’s equity incentive award
plans, long-term incentive award plans or agreements and any shares of stock
issued upon exercise thereof.  For purposes of this Agreement, “Performance
Awards” means any Long-Term Incentive Awards granted pursuant to the
Corporation’s performance-based compensation plan or pursuant to any plan or
agreement that Executive has entered into with the Corporation providing the
payment, vesting or settlement of which is based upon the Executive’s or the
Corporation’s performance.

 

(c)           If Executive is terminated by the Corporation without Cause, or
Executive terminates his employment for Good Reason, then the Executive shall be
entitled to receive the following payments and benefits:

 

(i) all Accrued Obligations;

 

(ii) subject to Executive’s execution and non-revocation of a full and final
Release (as defined in Section 16(d) below), severance equal to the sum of
(A) 12 months’ Base Salary at the rate in effect on the date of termination (or,
if the Executive has terminated his employment for Good Reason due to a
reduction in Base Salary, his Base Salary prior to such reduction), plus (B) an
amount equal to Executive’s target Annual Incentive for the year in which the
Date of Termination occurs, which amount shall be payable in a lump sum on the
date that is 60 days following the Executive’s Date of Termination; and

 

8

--------------------------------------------------------------------------------


 

(iii)          (A)          the vesting and/or exercisability of such portion of
Executive’s outstanding Long-Term Incentive Awards (other than Performance
Awards) as would have vested with respect to the calendar year during which the
Date of Termination occurs had Executive remained employed through the last day
of such calendar year, pro-rated based on the number of full calendar quarters
that Executive was employed during such calendar year prior to the Date of
Termination, shall be accelerated, with such acceleration and, if applicable,
settlement to be effective as of Executive’s Date of Termination; and

 

(B)          the Pro-Rata Portion (as defined below) of Executive’s outstanding
Performance Awards that would have been eligible to vest with respect to the
performance period(s) then-underway shall (1) remain outstanding and eligible to
vest subject to the attainment of the performance measures as provided under the
terms of the applicable award agreement, (2) only vest, in whole or in part,
upon the attainment of such performance measures (with any performance
multipliers only applied to the applicable Pro-Rata Portion), and (3) to the
extent all or a portion of the applicable Pro-Rata Portion vests, become
exercisable and/or payable at the time originally scheduled to be exercisable
and/or paid under the terms of the applicable award agreement. Any unvested
portion of an outstanding Performance Award that is not eligible to vest based
on the this Section 16(c)(iii)(B) shall terminate as of Executive’s Date of
Termination except as otherwise provided in any of the Corporation’s
plan(s) and/or the award agreements under which any of Executive’s Long-Term
Incentive Awards were granted.  “Pro-Rata Portion” shall mean for each
performance period under a Performance Award that portion of the applicable
Performance Award determined by multiplying the maximum amount payable pursuant
to the performance period under the applicable Performance Award by a fraction,
(i) the numerator of which is the number of full calendar quarters that
Executive was employed during such performance period through the Date of
Termination, and (ii) the denominator of which is the total number of full
calendar quarters during such performance period; and

 

(C)          in the event such termination without Cause or resignation for Good
Reason occurs following a Change in Control (as defined in the Corporation’s
2014 Incentive Award Plan), the vesting and/or exercisability of each of
Executive’s outstanding Long-Term Incentive Awards shall be accelerated, with
such acceleration and, if applicable, settlement to be effective as of
Executive’s Date of Termination.

 

Nothing in this Section 16(b)(iii) shall be construed to limit any more
favorable vesting applicable to Executive’s Long-Term Incentive Awards in the
Corporation’s plan(s) and/or the award agreements under which the Long-Term
Incentive Awards were granted.  The foregoing provisions are hereby deemed to be
a part of each Long-Term Incentive Award and to supersede any less favorable
provision in any agreement or plan regarding such Long-Term Incentive Award.

 

(d)           Notwithstanding any provision to the contrary in this Agreement,
no amount shall be paid or benefit provided pursuant to Section 16(b)(ii) or
(iii) or Section 16(c)(ii) or (iii) above and no accelerated vesting of any
Long-Term Incentive Awards shall occur pursuant to Schedule 1 unless, on or
prior to the 60th day following the date of Executive’s Date of Termination, an
effective general release of claims agreement (the “Release”) in substantially
the form attached hereto as Exhibit B has been executed by Executive (or, in the
event of Executive’s death or incapacity due to Total Disability, his legal
representative) and remains effective on such date and any applicable revocation
period thereunder has expired.

 

9

--------------------------------------------------------------------------------


 

17.         Additional Termination Provisions.

 

(a)           Payment Delay.  Notwithstanding anything to the contrary in this
Agreement, to the extent any payments to Executive pursuant to this Agreement
are non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then (i) to the extent required
by Section 409A of the Code, no amount shall be payable unless Executive’s
termination of employment constitutes a Separation from Service (as defined
below), and (ii) if Executive is deemed at the time of his Separation from
Service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of Executive’s termination benefits shall not be provided to Executive
prior to the earlier of (A) the expiration of the six-month period measured from
the date of Executive’s Separation from Service or (B) the date of Executive’s
death.  Upon the earlier of such dates, all payments deferred pursuant to this
Section 17(a) shall be paid in a lump sum to Executive.  The determination of
whether Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall made by the Corporation in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto).  For purposes of this Agreement, a “Separation from Service” shall
mean Executive’s “separation from service” with the Corporation as such term is
defined in Treasury Regulation Section 1.409A-1(h) and any successor provision
thereto.

 

(b)           Exceptions to Payment Delay.  Notwithstanding Section 17(a), to
the maximum extent permitted by applicable law, amounts payable to Executive
pursuant to this Agreement shall be made in reliance upon Treasury Regulation
Section 1.409A-1(b)(9) (with respect to separation pay plans) or Treasury
Regulation Section 1.409A-1(b)(4) (with respect to short-term deferrals).

 

(c)           Resignation Upon Termination. In the event of termination of this
Agreement other than for death, Executive hereby agrees to resign from all
positions held in the Corporation, including without limitation any position as
a director, officer, agent, trustee or consultant of the Corporation or any
subsidiary or affiliate of the Corporation.  Said resignation will be effective
immediately upon the termination of this Agreement, unless the parties mutually
agree in writing to a modified resignation date or dates.

 

18.          In-Kind Benefits and Reimbursements.  Notwithstanding anything to
the contrary in this Agreement, in-kind benefits and reimbursements provided
under this Agreement during any tax year of Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of Executive and
are not subject to liquidation or exchange for another benefit.  Notwithstanding
anything to the contrary in this Agreement, reimbursement requests must be
timely submitted by Executive and, if timely submitted, reimbursement payments
shall be made to Executive in accordance with the Corporation’s reimbursement
policy, but in no event later than the last day of Executive’s taxable year
following the taxable year in which the expense was incurred.  In no event shall
Executive be entitled to any reimbursement payments after the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.  This Section shall only apply to in-kind benefits and reimbursements
that would result in taxable compensation income to Executive.

 

19.          Section 409A; Separate Payments; No Acceleration.  This Agreement
is intended to be written, administered, interpreted and construed in a manner
such that no payment or benefits provided under the Agreement become subject to
(a) the gross income inclusion set forth within Code Section 409A(a)(1)(A) or
(b) the interest and additional tax set forth within Code
Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”), including, where appropriate, the construction of defined terms to
have meanings that would not cause the imposition of Section 409A Penalties.  In
no event shall the Corporation be required to provide a tax gross-up payment to
Executive

 

10

--------------------------------------------------------------------------------


 

or otherwise reimburse Executive with respect to Section 409A Penalties.  For
purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each series of
installment payments Executive may be eligible to receive under this Agreement
shall be treated as a series of “separate payments” within the meaning of
Section 409A of the Code.  No payment under this Agreement shall be made at a
time earlier than that provided for in this Agreement unless such payment is
(i) an acceleration of payment permitted to be made under Treasury Regulation
§1.409A-3(j)(4) or (ii) a payment that would otherwise not be subject to
additional taxes and interest under Section 409A.

 

20.          Waiver; Notice.  A party’s failure to insist on compliance or
enforcement of any provision of this Agreement shall not affect the validity or
enforceability or constitute a waiver of future enforcement of that provision or
of any other provision of this Agreement by that party or any other party.  Any
and all notices required or permitted herein shall be deemed delivered if
delivered personally or if mailed by registered or certified mail to the
Corporation and Executive at the respective addresses provided on the signature
page of this Agreement, or at such other address or addresses as either party
may hereafter designate in writing to the other.

 

21.        Governing Law; Severability.  This Agreement shall in all respects be
subject to, and governed by, the laws of the State of Texas.  The invalidity or
unenforceability of any provision in the Agreement shall not in any way affect
the validity or enforceability of any other provision and this Agreement shall
be construed in all respects as if such invalid or unenforceable provision had
never been in the Agreement.

 

22.          Amendments; Assignment.  This Agreement may be amended at any time
by mutual consent of the parties hereto, with any such amendment to be invalid
unless in writing, signed by the Corporation and Executive.  This Agreement,
together with any amendments hereto, shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors, assigns,
heirs and personal representatives, except that the rights and benefits of
either of the parties under this Agreement may not be assigned without the prior
written consent of the other party, provided that the Corporation may assign
this Agreement to any affiliate of or successor to the Corporation.

 

23.          Arbitration.

 

(a)           Generally.  Except as otherwise provided in Section 12 of this
Agreement or as otherwise required by law, any dispute, claim, question or
controversy arising under or relating to this Agreement, Executive’s employment
with the Corporation or the termination thereof (each such dispute, claim,
question or controversy, a “Dispute”) shall be resolved by submitting such
Dispute to binding arbitration administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures and subject to its Employment Arbitration
Minimum Standards of Procedural Fairness (collectively, the “Rules”), and
pursuant to the procedures set forth in this Section 23.  In the event of any
conflict between the Rules and the procedures set forth in this Section 23, the
procedures set forth in this Section 23 shall control.  Any such arbitration
shall be brought within any otherwise applicable statute of limitations period,
and shall be the sole and exclusive means for resolving such Dispute (other than
for injunctive relief pursuant to Section 12 of this Agreement or as otherwise
required by law).

 

(b)           Procedures.  Any arbitration shall be held in Dallas, Texas and
conducted before a single neutral arbitrator selected by mutual agreement of the
parties hereto within 30 days of the initiation of the arbitration or, if they
are unable to agree, by JAMS under its rules.  The arbitrator shall take
submissions and hear testimony, if necessary, and shall render a written
decision as promptly as practicable.  The arbitrator may grant any legal or
equitable remedy or relief the arbitrator deems just and equitable, to the same
extent that remedies or relief could be granted by a state or federal court in
the

 

11

--------------------------------------------------------------------------------


 

United States.  The decision of the arbitrator shall be final, binding and
conclusive on all parties and interested persons.  It is the intention of the
parties hereto that they shall be entitled to fair and adequate discovery in
accordance with the Federal Rules of Civil Procedure.  The parties hereto shall
keep confidential the fact of the arbitration, the dispute being arbitrated, and
the decision of the arbitrator.

 

(c)           Enforcement; Costs.  Judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. All direct
costs and expenses of the arbitration, including the arbitrator’s fee, shall be
paid by the Corporation regardless of who initiates the arbitration, and each
party shall pay their own respective attorneys’ fees and disbursements. This
arbitration clause constitutes a waiver of either party’s right to a jury trial
for all disputes relating to all aspects of the employer/employee relationship
including, without limitation, claims for wrongful discharge, breach of
contract, or claims relating to violation of any laws and regulations relating
to employment discrimination or harassment.

 

24.          Headings.  The various headings in this Agreement are inserted for
convenience only and are not part of the Agreement.

 

25.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be original, but all of which
together will constitute one and the same Agreement.

 

26.        Entire Agreement.  This Agreement revokes and replaces all agreements
previously entered into by the parties hereto, if any, whether oral or written,
regarding Executive’s employment with the Corporation and its subsidiaries other
than the Indemnification Agreement between Executive and the Corporation dated
February 5, 2014.  Any modification of this Agreement shall be effective only if
it is in writing and signed by the party to be charged.  In the event of any
conflict between the terms of this Agreement and the terms of any policy, plan,
or program by the Corporation and its subsidiaries, including the Employee
Handbook, the terms of this Agreement shall govern. With respect to any
continuing rights and obligations as between the Corporation and Executive
pursuant to the Employment Agreement between Executive and Digital
Generation, Inc. effective January 1, 2012, as amended on January 24, 2013 (the
“DG Agreement”), this Agreement supersedes, replaces and overrides the DG
Agreement.

 

27.          Clawback.  All compensation received by Executive shall be subject
to the provisions of any clawback policy implemented by the Corporation to
comply with applicable law or regulation (including stock exchange rules),
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 

28.          Right to Legal Counsel.  This Agreement has been drafted by legal
counsel representing the Corporation, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges Executive has had
an opportunity to review the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and Executive have duly executed this
Agreement as of the day and year first above written.

 

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

/s/ Sean Markowitz

 

 

 

 

 

Name:

Sean Markowitz

 

 

 

 

 

 

Title:

General Counsel & Corporate Secretary

 

 

Address for Notice Purposes:

 

 

 

Sizmek Inc.

 

750 West John Carpenter Freeway

 

Suite 400

 

Irving, Texas 75039

 

Attention: Chairman of the Board

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Neil Nguyen

 

 

 

Printed Name:   Neil Nguyen

 

 

Address for Notice Purposes:

 

 

 

1200 LAMBETH LN.

 

 

 

 

 

LEWISVILLE, TX 75056

 

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 

Additional Compensation

 

Annual Incentive.

 

Beginning in calendar year 2014, Executive shall be eligible for an annual
incentive in a target amount of 100% of Base Salary (the “Annual Incentive”).
The annual target incentive criteria shall be 80% based upon the Corporation’s
achievement of financial objectives, which will include revenue and EBITDA, and
20% based on individual and management objectives. The exact detail regarding
these criteria shall be determined in the sole discretion of the Corporation,
after consultation with Executive.  Any such Annual Incentive so awarded shall
be based upon a tiered schedule of achievement for the particular Annual
Incentive year, as determined by the Compensation Committee.

 

Any Annual Incentive that becomes payable pursuant to this Schedule 1 shall be
paid in conjunction with the timing of the corporate Annual Incentive process in
effect at such time no later than March 15 of the year following the year for
which such Annual Incentive was earned. Notwithstanding anything to the contrary
contained in this Agreement or any applicable Annual Incentive plan, program or
arrangement, but except as provided in Section 16, Executive shall be entitled
to receive any such Annual Incentive only if Executive is employed on the last
business day of the fiscal year to which the Annual Incentive relates.

 

Annual Long-Term Incentive Award.  Beginning with the year 2014, and during each
year Executive will be eligible for an annual Long-Term Incentive Award, based
on performance, to be determined in conjunction with an annual market benchmark
review. Subject to Executive’s compliance with Section 16(d), there shall be
accelerated vesting of 100% of all outstanding Long-Term Incentive Awards upon
Executive’s termination of employment by the Corporation without Cause or
Executive’s resignation for Good Reason, in each case following a Change in
Control (as defined in the Corporation’s 2014 Incentive Award Plan).  Any
additional equity acceleration may be set forth in the applicable award
agreements evidencing the Long-Term Incentive Awards granted to Executive.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

no inventions or improvements

 

 

o

additional sheets attached

 

 

DATED: April 14, 2014

 

Signature of Executive:

/s/ Neil Nguyen

 

 

 

 

Printed Name of Executive:

Neil Nguyen

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This GENERAL RELEASE OF CLAIMS (this “Release”) is entered into as of this
           day of                 ,         , between Neil Nguyen (“Executive”),
and Sizmek Inc., a Delaware corporation (the “Corporation”).

 

WHEREAS, Executive and the Corporation are parties to that certain Employment
Agreement dated as of April     , 2014 (the “Agreement”);

 

WHEREAS, the parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution and
non-revocation of this Release on the terms and conditions set forth herein and
in the Agreement; and

 

WHEREAS, the Corporation and Executive now wish to fully and finally to resolve
all matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he would not
otherwise be entitled to receive, the parties hereby agree as follows:

 

1.             General Release of Claims by Executive.

 

(a)           Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Corporation and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his employment with or service to the Corporation (collectively,
the “Corporation Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or, on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Corporation (including
any affiliate of the Corporation) or the termination thereof, including any and
all claims arising under federal, state, or local laws relating to employment,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
and claims of any kind that may be brought in any court or administrative agency
including, without limitation, claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. Section 2000, et seq.; the Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and
the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621, et seq.
(the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.

 

1

--------------------------------------------------------------------------------


 

Section 206(d); regulations of the Office of Federal Contract Compliance, 41
C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; and the Executive Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Corporation;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA or similar state law;

 

(iv)          Claims for indemnity under the bylaws of the Corporation, as
provided for by Texas or Delaware law, under Executive’s Indemnification
Agreement with the Corporation dated February 5, 2014, or under any applicable
insurance policy with respect to Executive’s liability as an employee, director
or officer of the Corporation;

 

(v)           Claims based on any right Executive may have to enforce the
Corporation’s executory obligations under the Agreement; and

 

(vi)          Claims Executive may have to vested or earned compensation and
benefits.

 

(b)           Executive acknowledges this Release was presented to him on
                  , 20    , and that Executive is entitled to 21 days’ time in
which to consider it.  Executive further acknowledges the Corporation has
advised him that he is waiving his rights under the ADEA, and that Executive
should consult with an attorney of his choice before signing this Release, and
Executive has had sufficient time to consider the terms of this Release. 
Executive represents and acknowledges that if Executive executes this Release
before 21 days have elapsed, Executive does so knowingly, voluntarily, and upon
the advice and with the approval of Executive’s legal counsel (if any), and that
Executive voluntarily waives any remaining consideration period.

 

(c)           Executive understands that after executing this Release, Executive
has the right to revoke it within 7 days after his execution of it.  Executive
understands this Release will not become effective and enforceable unless the
7-day revocation period passes and Executive does not revoke the Release in
writing.  Executive understands this Release may not be revoked after the 7-day
revocation period has passed.  Executive also understands any revocation of this
Release must be made in writing and delivered to the Corporation at its
principal place of business within the 7 day period.  In the event any payments
are made or benefits provided by the Corporation pursuant to
Section 16(b)(ii) or (iii) or Section 16(c)(ii) of the Agreement or pursuant to
Schedule 1 to the Agreement prior to the effective date of this Release and
Executive revokes this Release pursuant to this Section 1(c) thereafter,
Executive shall immediately repay to the Corporation any such amounts. 
Executive hereby acknowledges and agrees Executive’s revocation right pursuant
to this Section 1(c) does not apply to this sentence, which shall survive any
revocation of this Release by Executive.

 

(d)           Executive understands this Release shall become effective,
irrevocable, and binding upon Executive on the eighth day after his execution of
it, so long as Executive has not revoked it

 

2

--------------------------------------------------------------------------------


 

within the time period and in the manner specified in clause (d) above. 
Executive further understands Executive will not be given any severance benefits
under the Agreement unless this Release is effective on or before the date that
is 60 days following the Executive’s Date of Termination (as defined in the
Agreement).

 

2.             No Assignment.  Executive represents and warrants to the
Corporation Releasees that there has been no assignment or other transfer of any
interest in any Claim that Executive may have against the Corporation
Releasees.  Executive agrees to indemnify and hold harmless the Corporation
Releasees from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any such assignment or transfer from
Executive.

 

3.             Severability.  Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Release
or the validity, legality or enforceability of such provision in any other
jurisdiction, but this Release shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

4.             Arbitration.  This Release shall be subject to arbitration as set
forth in Section 23 of the Agreement.

 

5.             Governing Law.  This Release shall in all respects be subject to,
and governed by, the laws of the State of Texas.

 

6.             Entire Agreement.  This Release and the Agreement shall
constitute the entire agreement and understanding between the parties with
respect to the subject matter hereof and thereof and supersede and preempt any
prior understandings, agreements or representations by or between the parties,
written or oral, which may have related in any manner to the subject matter
hereof or thereof.

 

7.             Amendment and Waiver.  The provisions of this Release may be
amended or waived only by the written agreement of the Corporation and
Executive, and no course of conduct or failure or delay in enforcing the
provisions of this Release shall affect the validity, binding effect or
enforceability of this Release.

 

8.             Counterparts.  This Release may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.  The parties hereto agree to accept a
signed facsimile copy or portable document format of this Release as a fully
binding original.

 

9.             Headings.  The headings set forth in this Release are for
convenience only and shall not be used in interpreting this Release.  Either
party’s failure to enforce any provision of this Release shall not in any way be
construed as a waiver of any such provision, or prevent that party thereafter
from enforcing each and every other provision of this Release.

 

10.          Right to Legal Counsel.  This Release has been drafted by legal
counsel representing the Corporation, but Executive has participated in the
negotiation of its terms.  Furthermore, Executive acknowledges Executive has had
an opportunity to review this Release and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release.

 

3

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.

 

 

CORPORATION:

 

 

 

Sizmek Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

Printed Name:  Neil Nguyen

 

5

--------------------------------------------------------------------------------